DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted 6/1/2020 are acknowledged and acceptable.

Information Disclosure Statement
The IDS document submitted 6/1/2020 is acknowledged and has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 10, the claimed “aft ballast” does not appear to be included in the disclosure.  Examiner only 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant’s use of the term “capture rate” renders the claims unclear and appears to hinder a person skilled in the art from making or using the invention.  The specification does not appear to define the term. Examiner understands the term to be common in photography as a rate of video image capturing.  Examiner assumes that the capture pitch rate is equivalent to a constant pitch rate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facciano et al. (U.S. Patent Application Publication).

In regard to claim 1, Facciano et al (henceforth referred to as Facciano) disclose a projectile comprising:
a body including a forward positioned nose. Facciano illustrates a projectile with a nose portion at item 104; and
an aft fin housing assembly including aft fins.  Note the grid fins and associated housing as items 136 in figure 1, 
the aft fin housing assembly coupled to the body with a center of pressure of the projectile being aft of a center of gravity of the projectile, and the projectile being passively stabilized by the aft fins such that a pitch rate of the projectile is reduced below a capture pitch rate.  The center of pressure of the Facciano projectile changes as the projectile’s angle of attack changes and at some point, the center of pressure, with a high angle of attack, is aft of the center of gravity of the projectile.  The grid fins of the Facciano projectile stabilize the pitch rate to a “capture” pitch rate;
wherein the aft fin housing assembly is ejectable such that the aft fin housing assembly is no longer mechanically coupled to the body, and the center of gravity and the center of pressure of the projectile shifts towards the nose.  Facciano teaches ejection of the Grid Fin Interstage Assembly (GFIA) and the center of gravity and pressure moves towards the nose (par. 38); and
wherein the nose and the aft fin housing assembling combine for at least 30% of a weight of the projectile and the ejection of the aft fin housing assembly results in a loss of at least 15% of the weight of the projectile.  Facciano teaches a beneficial reduction in weight upon release of the GFIA, but fails to identify any specific percentages.  

In regard to claim 2, Facciano discloses a control action system including maneuvering fins and maneuvering motors that alter an orientation of the maneuvering fins,
wherein the control action system is configured to actively stabilize the projectile when the pitch rate of the projectile is below the capture pitch rate by altering the orientation of the maneuvering fins when the projectile is in flight in an atmosphere, such that the pitch rate of the projectile is reduced to a stabilized pitch rate.  Facciano teaches control fins (items 112) with control surfaces (par. 25).  Note that Facciano teaches stabilization of the pitch rate using grid fins.

In regard to claim 5, Facciano discloses a passive capture rate of the projectile comprises a duration of time from launch until the pitch rate of the projectile decreases below the capture pitch rate; and
when an angle of attack relative to a direction of travel at a time of launch is greater than 60°, the passive capture rate is less than four seconds.  Facciano teaches a projectile that is capable of functioning in the manner claimed.

In regard to claim 6, Facciano discloses a length to diameter ratio of the projectile is at most ten-to-one.  As illustrated, the length to diameter ratio is within the claimed parameter;
the length of the projectile is from a forward point of the body to an aft most point of the aft fin housing assembly.  Note that the length of the Facciano projectile may be determined from the aft most point of the grid fin housing to the cylindrical body forwardmost point excluding the nose portion; and
a diameter of the projectile is a diameter of the body.

In regard to claim 7, Facciano fails to explicitly disclose that the projectile has a weight of less than 2.3 kg (five pounds).  However, the munition/projectile of Facciano is disclosed as applicable to various existing missile/bomb systems and to any new missile systems and it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the system of Facciano in/on various different sized munitions including those less than 5lbs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.

In regard to claim 8, Facciano discloses that the aft fins are fixed to the aft fin housing assembly during the passive stabilization.  The grid fins of the Facciano projectile are fixed to the housing during the stabilization.

In regard to claim 9, Facciano discloses that the projectile is configured to be launched into the atmosphere;
before being launched into the atmosphere, the aft fins are positioned, such that the aft fins have a diameter less than or equal to a diameter of the maneuvering fins; and
after being launched into the atmosphere, the aft fins are re-oriented such that the aft fins have a diameter greater than the diameter of the maneuvering fins.  As illustrated, the grid fins of the Facciano projectile are folded in to the body of the projectile and are capable of having a smaller diameter than the extended control fins.

In regard to claim 10, Facciano discloses that the aft fin housing assembly includes an aft ballast.  The aft fin housing includes components constituting ballasting (weighted components to influence projectile flight characteristics).

In regard to claim 11, Facciano discloses that when the aft fin housing assembly is mechanically coupled to body, the center of pressure of the projectile is additionally aft of a center point of a length of the projectile.  Note that since the center of pressure changes based on the angle of attack of the projectile, the center of pressure may be additionally aft of the center point of the length of the projectile.

In regard to claim 12, Facciano discloses that the aft fin housing assembly is ejected when the pitch rate of the projectile is reduced below the capture pitch rate.  Facciano discloses a projectile system that ejects a grid fin assembly and is capable of 

In regard to claim 13, Facciano discloses circuitry configured to control ejection of the aft fin housing assembly.  Facciano teaches a control system (item 118) that includes circuitry that controls the releasing of the GFIA.

Allowable Subject Matter
Claims 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:   With respect to claim 3, the closest prior art fails to teach or make obvious, including all the limitations of claim 3, that the maneuvering fins are fixed relative to the aft fins, such that the aft fins mechanically stabilize the maneuvering fins.  With respect to claim 14, the closest prior art fails to teach or make obvious, including all the limitations of claim 14, ejecting the aft fin housing assembly, when a pitch rate of the projectile is less than the capture pitch rate, such that the aft fin housing assembly is no longer mechanically coupled to a body of the projectile, and the center of gravity and the center of pressure of the projectile shifts towards a nose of the projectile.  

Summary/Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641